Title: From John Quincy Adams to John Quincy Adams, 15 November 1826
From: Adams, John Quincy
To: Adams, John Quincy


				
					
					Boston 15th. November 1826.
				
				Received of the Executors of the last Will of John Adams, by an order, on the Cashier of the United States Branch Bank, Boston, the sum of two thousand seven hundred and nine dollars eighty cents, being the amount of three Orders, from William S. Smith, one of the Devisees, named in the said last Will—of which orders, one for 1488 dollars three Cents is in my favour, for payment of dues due from the said W. S. Smith to me; one for 700 dollars and 24 cents in favour of Richard Wallack, and one in favour of Nathaniel Frye junr. for 521. dollars 53 cents, both which last orders are endorsed, the first by the said Richard Wallack, and the second by the said Nathaniel Frye junr. payable to my order
				
					J. Q. Adams.
				
				
			